Citation Nr: 1549602	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Louis, Missouri, that denied service connection for bilateral lower extremity peripheral neuropathy.

This case was remanded in October 2014 for further adjudication.

The issue of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected DM II is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

A chronic neurological disorder of the lower extremities was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed radiculopathy of the lower extremities is due to his active service or a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter mailed to the Veteran in August 2010.  

VA also has a duty to assist Veterans in the development of their claims.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file includes the Veteran's service treatment records, lay statements and VA and private treatment medical records.  

The Veteran was afforded a VA examination in February 2015 and an addendum opinion in March 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination when paired with its addendum opinion, is adequate, is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran, through his representative, argues that the March 2015 addendum opinion was inadequate because it offered "little to [no] explanation or rationale."  See October 2015 Appellant's Brief.  The Board disagrees, as the examiner was solely tasked with reviewing the record, as a whole, and determining the etiology of the Veteran's neurological disorder.  After reviewing the claims file, which included the Veteran's lay testimony, treatment medical records and VA examination, the examiner opined that the record contained no evidence which suggested that the Veteran even had peripheral neuropathy.  This opinion is supported by the evidence of record, which is negative for any diagnosis of peripheral neuropathy.  The Board therefore finds that the addendum opinion is adequate for the limited purpose of identifying if a current disability exists based solely on the evidence of record. 

The February 2015 VA examination is deemed more than adequate.  It provided all the necessary findings to adjudicate the appeal.  The opinion of the examination even included greater details for the negative conclusion.  The March 2015 opinion was essentially an added supporting opinion.
  
For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2)  and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d. 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Peripheral neuropathy (an organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328   (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131  as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability during the appeal period or proximate thereto, there can be no valid claim or the grant of the benefit.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Background History

The record reflects that the Veteran's claim for peripheral neuropathy was first initiated by the RO.  Specifically, the Veteran submitted reports of symptoms, such as leg pain and difficulty walking, and inquired as to whether these conditions were associated with his pending claim for DM II.  See January 2011 Rating Decision.  The RO considered these reported symptoms to be probative evidence of peripheral neuropathy; a neurological condition of the extremities that is often linked with DM II. The RO then began developing the Veteran's claim for peripheral neuropathy.  Upon receiving notice that this claim was being pursued, the Veteran initially reported that he was unaware of what peripheral neuropathy was, and that had no other additional information in regards to that condition.  See September 2010 statement.  

As will be discussed below, the record contains no evidence that the Veteran has ever been diagnosed with peripheral neuropathy.  Rather, treatment medical records reflect that the majority of the Veteran's symptomatology was related to his diagnosed condition of radiculopathy of the lower extremities.


In that regard, in its 2011 Rating Decision the RO determined that there was no evidence of a diagnosis of peripheral neuropathy of record.  Then by way of Clemons, the RO expanded the Veteran's claim to include his diagnosed radiculopathy, as the symptoms for both conditions are similar.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).  Importantly, the RO separately denied service connection for both conditions.  The issue on appeal has therefore been recharacterized to better capture the Veteran's complaints . 

Analysis

At the outset, the record reflects that the Veteran has not identified or submitted any medical evidence establishing a diagnosis of a condition of a neurological disorder of the lower extremities during active service.  His service treatment records are essentially silent for complaints, treatment, or diagnosis of a neurological disorder of the lower extremities during his military career.  There is likewise no evidence of neurological disorder or relative complaints of a lower extremity symptomatology until 2010.  Further, notwithstanding the lack of diagnosis of peripheral neuropathy, as discussed below, the fact that the Veteran does not allege neurological problems within a year of service in Vietnam.  Such would then preclude service connection for peripheral neuropathy under the auspices of herbicide exposure.  There is likewise no evidence or argument supporting a theory service connection of a neurological disorder of lower extremities as being directly related to service.  In short, there is no competent evidence to establish service connection on a direct basis, the presumptive theories under 3.309(a) and (e), or continuity of symptomatology.  The Veteran does not argue the contrary.  Rather, he has argued that his neurological disorder is due to his service connected peripheral neuropathy.

Post-service treatment records reflect that the Veteran reported, on one occasion, that he suffered from symptoms such as leg numbness, paresthesia, burning sensations, discomfort, and shooting pain.  See Central Family Medicine dated in June 7, 2010.  The majority of the Veteran's treatment records however, reflect that he regularly reported no numbness, paresthesias, dizziness or leg pain.  See Central Family Medicine treatment records dated from April 2006 to July 2009.  Additionally, VA treatment records establish that he had normal findings on diabetic foot examinations.  See VAMC Kansas City treatment records dated in July 2011 and 2012.  Significantly, both private and VA treatment records reveal no diagnosis of peripheral neuropathy.  See VAMC Kansas City treatment records. 

The Veteran was afforded a VA examination in November 2010.  The
VA examiner noted the Veteran's history of diabetes and current course of treatment.  The VA examiner also noted the Veteran's history of a post-service lumbar spine injury.  

Following a neurologic examination, the VA examiner, opined that the Veteran's peripheral neuropathy was secondary to the non-service-connected lumbar spine condition and less likely than not secondary to the service-connected diabetes mellitus. The VA examiner cited as rationale a June 2010 private magnetic resonance imaging study of the lumbar spine documenting multi-level spinal stenosis and a June 2010 private electroneuromyographic. (ENMG) report indicating, multiple lumbosacral radiculopathies.  However, the VA examiner did not explain why the Veteran's diabetes was not a source of the peripheral
Neuropathy.  It was also unclear whether the private physician who completed the June 2010 ENMG report, on which the VA examiner in part relied, considered the Veteran's history of diabetes when interpreting the ENMG results.

The Veteran was afforded a second VA examination in February 2015.  At that time, he denied pain, numbness, weakness and tingling to his lower extremities.  He reported no longer suffering from nerve pain shooting down the backs of his legs.  He also reported occasional medial thigh pain.  His primary contention on examination was the feeling of "walking through sand sometimes."  

On neurological examination, strength in elbow, wrist, knee flexion and extension were recorded as 5/5.  Grip and pinch strength was recorded as 5/5.  Ankle plantar flexion and dorsiflexion were both 5/5.  Deep tendon reflexes were all noted as being 1+ decreased.  Light touch/monofilament testing revealed bilaterally normal results in all areas tested.  Position sense, vibration sensation and cold sensation were all noted as normal bilaterally.  The examiner indicated that the Veteran had no muscle atrophy.  There were also no trophic changes attributable to diabetic peripheral neuropathy.  

In concluding the examination, the examiner did not diagnose the Veteran with diabetic peripheral neuropathy.  The examiner instead opined that the Veteran did not show signs of the condition on examination.  Moreover, after reviewing the treatment medical evidence of record, and the medical literature, the examiner concluded that the past primary care notes also did not reflect that the Veteran had diabetic peripheral neuropathy.  She said there was no evidence that the Veteran had ever had diabetic peripheral neuropathy.  Instead, the examiner concluded that the Veteran's neurological symptoms were more consistent with intermittent lumbar radiculopathy and right adductor longus strain. 

In March 2015, in an, albeit brief, supplemental opinion a second examiner opined that the record did not support that the Veteran ever had peripheral neuropathy of any type.  The examiner cited to reviewing the entire claims file, the Veteran's treatment medical records and the February 2015 VA examination.  

Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have peripheral neuropathy as related to his diabetes mellitus.  There is simply no competent medical opinion that shows that the Veteran's neurological disorder of the lower extremities was caused or aggravated by his diabetes mellitus.  Service connection on a secondary basis is not shown.  Indeed, as discussed, the February 2014 examiner determined that the neurological disorder of the lower extremities was more consistent with the Veteran's non-service connected lumbar spine disability.

Consideration has been given to the Veteran's statements asserting that he has peripheral neuropathy.  The Veteran, as a lay person, is competent to note what he experiences, including radiating pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). 

However, in this case, the question of as to whether the Veteran has peripheral neuropathy and/or diabetic peripheral neuropathy is a complex medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405  (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a neurological diagnosis.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

While the Veteran is competent to report what he experiences, he is not competent to ascertain the diagnosis of his disability as such is not readily subject to lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the VA examiners' findings as they were based on extensive medical testing by competent health care specialists who have the requisite training, knowledge, and experience to render a medical opinion on such a complex medical matter. 

In sum, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Accordingly, the Board concludes that service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II, is denied. 


ORDER

Service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


